April 27, 2011 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Veracity Funds File No. 811-21483 Ladies and Gentlemen: The Veracity Funds (the "Trust"),in accordancewith Rule 17g-1 under the Investment Company Act of 1940 (the "1940 Act"), hereby provides the following in connection with the Trust's fidelity bond: 1. A copy of the current fidelity bond (the "Bond") (attached as EX99-1). 2. A copy of the resolutions adopted by the Board, including a majority of the membersthereof who are not"interestedpersons"(as defined by the 1940 Act) of the Trust, approving the Bond (attached as EX99-2). Premiumshave been paidthrough the policyperiodending on March 29, 2012. Please contact theundersigned at513/587-3406if you have any questions concerning this filing. Very truly yours, /s/ Wade R. Bridge Wade R. Bridge Assistant Secretary Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Phone: www.ultimusfundsolutions.com Cincinnati, Ohio 45246 Fax:
